343 F.3d 732
Theodore JOHNSON, Plaintiff-Appellee,v.LOUISIANA DEPARTMENT OF EDUCATION; et al., Defendants,Louisiana Department of Education; State of Louisiana; President of Louisiana State University System; Board of Regents, Defendants-Appellants.Lynn August, Plaintiff-Appellee,v.Suzanne Mitchell; Mae Nelson; Ed Barras; Department of Social Services, for the State of Louisiana, Defendants-Appellants.
No. 02-30318.
No. 02-30369.
United States Court of Appeals, Fifth Circuit.
August 20, 2003. Revised AUGUST 25, 2003.

Jeremy Stuart Buck, Hughes & Luce, Dallas, TX, Theodore Johnson, Bogalusa, LA, for Johnson.
Kevin K. Russell, Jessica Dunsay Silver, U.S. Dept. of Justice, Civ. Rights Div., Washington, DC, for U.S., Intervenor.
Richard A. Curry, Michael Brent Hicks, McGlinchey Stafford, Baton Rouge, LA, Rebecca L. Clausen, New Orleans, LA, for all Defendants-Appellants.
Sanford A. Kutner, Metairie, LA, for August.
Micheal Leslie Penn, New Orleans, LA, for Mitchell, Nelson, Barras and Dept. of Social Services.
Appeals from the United States District Court for the Eastern District of Louisiana; Marcel Livaudais, Jr. and Carl J. Barbier, Judges.
ON PETITION FOR REHEARING EN BANC
(Opinion May 5, 2003, 5 Cir., 2003, 330 F.3d 362)
BEFORE: KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service has requested a poll on the petition for rehearing en banc filed by appellee Theodore Johnson and a majority of the judges in active service have voted in favor of granting a rehearing en banc. Further, a majority of judges in active service have determined, on the Court's own motion, to rehear en banc the consolidated case, Lynn August vs. Suzanne Mitchell, Et Al.


2
Accordingly, IT IS ORDERED that these cases shall be reheard by the court en banc. No decision has yet been made with respect to oral argument. The Clerk will specify a briefing schedule for the filing of supplemental briefs.